EXHIBIT 10.1

PROFESSIONAL RELATIONS AND CONSULTING AGREEMENT

THIS PROFESSIONAL RELATIONS AND CONSULTING AGREEMENT (the “Agreement”) is
between MISTER GOODY, INC, a corporation organized under the laws of Florida,
whose address is 14762 Wildflower Lane, Delray Beach, Florida 33446 (the
"Company") and ACORN MANAGEMENT PARTNERS, L.L.C., a Georgia Limited Liability
Company located at 1080 McGinnis Ferry Rd #1101, Alpharetta, GA 30005 (the
"Consultant").

WHEREAS, the Consultant is in the business of assisting public companies in
financial advisory, strategic business planning, and professional relations
services designed to help the investing public knowledgeable about the benefits
of ownership in particular companies for which it provides services.




WHEREAS, the Consultant has developed a proprietary multi-layered system
designed to build long term relationships between the Company and the
Consultant’s database of licensed financial professionals.

WHEREAS, the Company recognizes that the Consultant is not in the business of
stock brokerage, investment advice, or any activities which require registration
under the Securities Act of 1933 (the “Act"), the Securities and Exchange Act of
1934 (the “Exchange Act"), or the Investment Advisors Act and the Consultant
does not offer services which may require regulation under federal or state
securities laws.

WHEREAS, the Company agrees, after having a complete understanding of the
services desired by the Company and the services to be provided by the
Consultant, that the Company desires to retain Consultant to provide its
services as more fully set forth herein (the “Services”) for the Company, and
the Consultant is willing to provide the Services to the Company.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows;

1.

DUTIES AND INVOLVEMENT

The Company hereby engages Consultant on a non-exclusive basis, and Consultant
agrees to provide the Services to the Company which will include the various
investor services:




·

Create a Full Market Awareness Program (the “Program”) that will be customized
by the Consultant to fit Company’s needs in order to assist the Company in
achieving its goals of creating awareness and knowledge about the Company and
objectives over a period of time;

·

Drive long-term investors through Financial Professionals to own a company for
fundamental reasons, therefore steadily increasing the shareholder base and
creating a truly sophisticated market. This is done by creating relationships
with professionals over a period of time.




·

Consult with the Company's management concerning assessment of current investor
relations programs of the Company.








--------------------------------------------------------------------------------







·

Expand the Company’s investor base through production of a Corporate Profile,
Quick Facts and Conference Calls between financial professionals and the
Company’s appointed executive to speak with such professionals. Consultant will
reach out to approximately 3000 contacts each month and provide a monthly
activity and broker report with all interested parties to the company with
relevant contact information.

·

The Services will be performed and directed at a U.S. audience.  

Consultant may include the following additional services: marketing surveys,
confirmation of investor accreditation, professional financial investor support,
strategic assistance to the Company’s business planning, broker relations,
conducting due diligence meetings, attendance at conventions and trade shows,
stockholder communications, review and assistance in updating a business plan,
 review and consulting advice on the capital structure for the Company, and
consulting on corporate finance and/or investment banking issues, financial
analyst and newsletter campaigns, conferences, seminars and national and
international tours, including, but not by way of limitation, due diligence
meetings, investor conferences and institutional conferences, printed media
advertising design, television advertisements/commercials, newsletter
production, broker solicitation campaigns, electronic public relations
campaigns, direct mail campaigns, placement in investment publications and
obtaining third party research coverage. These services typically have
additional third party fee’s, cost and service contacts associated with all of
them and would be subject to additional funding by the Company at no cost to
Consultant. Typical referred to as Third Party assistances.

Consultant will not distribute or disseminate any information concerning the
Company in any form or medium, unless such information and the form and context
in which it is to be presented has either (i) been provided to Consultant by the
Company expressly for distribution or dissemination pursuant to this Agreement,
or (ii) has been reviewed and approved in writing by the Company prior to its
distribution or dissemination by Consultant. Consultant will provide the Company
a reasonable amount of time to review and ensure the accuracy and completeness
of all such information.

2.

RELATIONSHIP AMONG THE PARTIES

Consultant and Company acknowledge and agree that in providing the Services the
Consultant will be acting as an independent contractor.  Nothing herein shall be
construed to create a joint venture or partnership between the parties hereto or
an employee/employer relationship. Consultant shall be an independent contractor
pursuant to this Agreement. Neither party hereto shall have any express or
implied right or authority to assume or create any obligations on behalf of or
in the name of the other party or to bind the other party to any contract,
agreement or undertaking with any third party. The Consultant and its employees
and agents are not officers, directors or agents of the Company, and will not be
responsible for any management decisions on behalf of the Company, and may not
commit the Company to any action. The Company and the Consultant further
acknowledge and agree that the Consultant does not have, through stock ownership
or otherwise, the power to control the Company as “control” is defined in the
Act, the Exchange Act, or as used in common usage.

3.

EFFECTIVE DATE, TERM AND TERMINATION

Subject to earlier termination according to the terms herein, this Agreement
shall be effective on September 12, 2013 and will continue until September 12,
2014.

4.

TERM RENEWAL OR EXTENSION

This Agreement will not be automatically renewed or extended for any successive
term unless by written mutual agreement on terms to be agreed upon.  





2




--------------------------------------------------------------------------------







5.

COMPENSATION AND PAYMENT OF EXPENSES

In consideration of the Services, the Company agrees to pay to the Consultant
the following fees:




First 3 Month period




Cash:

$7,500 per month

Stock:

200,000 shares of restricted common shares of the Company

 




Second 3 Month period




Cash:

$7,500 per month

Stock:

$50,000 of restricted common stock of the Company to be priced at the closing
bid price on December 12, 2013  




Third 3 Month period




Cash:

$7,500 per month

Stock:

$50,000 of restricted common stock of the Company to be priced at the closing
bid price on March 12, 2014

 

Fourth 3 Month period




Cash:

$7,500 per month

Stock:

$50,000 of restricted common stock of the Company to be priced at the closing
bid price on June 12, 2014




Early Termination.   The Company may terminate the engagement at the end of any
90-day period with 6 days prior written (email) notice to the end of the period
and will owe no payment in cash or stock from the date of termination.

  

Payment Terms.  




Cash.  First payment will be made on the first day of engagement. All other
payments will be made under said terms above. All cash payments will be made by
wire.




Wells Fargo Bank NA

6175 Windward Parkway

Alpharetta, GA 30005

Phone 678-297-1062

ABA# 1xxxxxxx8




Acorn Management Partners

4080 McGinnis Ferry Road, Suite 1101

Alpharetta, Ga. 30005

Acct# 2xxxxxxxxxxxx7




(If Needed) International Swift Code WFBIUS6S




Stock:  All stock issued by the Company are fully earned the date of issue and
must be issued in accordance to the terms agreed by both parties as set forth
above.








3




--------------------------------------------------------------------------------







Compensation and Payment of Expenses, within a 10-day grace period.




The stock shall be restricted and will bear the following restricted legend or
something similar:

“The shares represented by this Certificate have not been registered under the
Securities Act of 1933, as amended (the “Act”), and have been acquired for
investment and not with a view to, or in connection with, the sale or
distribution thereof.  No transfer of these shares or any interest therein may
be made except:  (i) pursuant to an effective registration statement under the
Act; (ii) pursuant to and in accordance with the terms and conditions of Rule
144; or (iii) pursuant to an opinion of counsel satisfactory to the issuer that
such transfer does not require registration under the Act.”




The stock will be delivered to:

ACORN MANAGEMENT PARTNERS, L.L.C.

4080 McGinnis Ferry Road, Suite 1101, Alpharetta, GA 30005

Tax ID Number 26-2597933




Reimbursable Expenses.  All expenses will be approved by the Company prior to
being expensed by Consultant.




6.

CONSULTANT’S REPRESENTATIONS AND WARRANTIES

Consultant represents and warrants to, and covenants with, the Company, as
follows:




a.

Consultant has the capacity, power and authority to enter into this Agreement
and Consultant has the ability, experience and skills necessary to carry out its
obligations under this Agreement;

b.

Consultant and its officers, employees, agents and consultants shall comply with
all securities laws and regulations applicable to the Company and Consultant,
and all policies, rules and requirements of any exchange or quotation system on
which the shares of the Company trade;

c.

Consultant shall, and shall cause its officers, employees, agents and
co-consultants to act at all times in the best interests of the Company and to
perform the services contemplated by this Agreement with the standard of care,
skill and diligence of an experienced consultant with experience in performing
investor relations, public relations and related types of services;

d.

Consultant, upon notice from the Company, will cease all services under this
Agreement for the period directed by the Company without effect on the payment
of compensation due hereunder;

e.

Consultant will not engage in any transaction involving the offer or sale of
securities of the Company, and will not solicit or encourage any other party to
engage in any transaction involving the offer or sale of securities of the
Company, at any time that Consultant is in possession of material non-public
information concerning the Company;





4




--------------------------------------------------------------------------------







f.

Neither Consultant nor any of its affiliates or associates have or will act or
be considered to act as a finder, underwriter, broker, dealer or promoter of any
of the Company’s securities and none of the services required to be provided by
Consultant under this Agreement shall require that they be registered as such.
Further, Consultant agrees not to perform any services under this Agreement that
would require such registration. All payments and authorizations under this
Agreement constitute compensation for services performed or to be performed and
do not constitute an offer, payment, promise or authorization for payment to
Consultant, or its affiliates and/or associates to act as a finder, underwriter,
broker, dealer or promoter of any of the Company’s securities;

g.

Consultant shall comply with all instructions and directions regarding the
Services under this Agreement received from the Company;

h.

Neither Consultant nor any of Consultant’s officers, directors or employees is
subject to any disciplinary action by either the Financial Industry Regulatory
Authority (FINRA) or the U.S. Securities and Exchange Commission by virtue of
any violation of such organization’s rules and regulations and that to the best
of its knowledge; none of its affiliates or subcontractors are subject to any
such similar disciplinary action; and

i.

Investment Intent: (a) Consultant represents that it understands that the shares
of stock issued by the Company pursuant to this Agreement have not been
registered for sale under Federal or state securities laws and that the shares
are being offered and sold to Consultant pursuant to one or more exemptions from
the registration requirements of such securities laws. Consultant is an
“accredited investor” within the meaning of Regulation D under the United States
Securities Act of 1933, as amended (the “Act”). In the absence of an effective
registration of the shares or an exemption therefrom, any certificates for such
securities shall bear an appropriate restrictive legend. Consultant understands
that it must bear the economic risk of its investment in the shares for an
indefinite period of time, as such shares have not been registered under Federal
or state securities laws and therefore cannot be sold unless subsequently
registered under such laws, unless an exemption from such registration is
available; and (b) Consultant represents to the Company that Consultant is
acquiring the shares for its own account for investment and not with a view to,
or for sale in connection with, any distribution thereof in violation of the
Act. The shares may not be sold or otherwise transferred unless (i) a
registration statement with respect to such transfer is effective under the Act
and any applicable state securities laws or (ii) such sale or transfer is made
pursuant to one or more exemptions from the Act.




7.

SERVICES NOT EXCLUSIVE

Consultant shall devote such of its time and effort necessary to the performance
of the Services hereunder. The Company acknowledges that Consultant is engaged
in other business activities, and that it will continue such activities during
the Term of this Agreement. Consultant shall not be restricted from engaging in
other business activities during the Term of this Agreement, including, without
limitation, providing services similar to the Services to companies who may
compete with the Company.

8.

CONFIDENTIALITY

Each party acknowledges that it may have access to confidential information
regarding the other party and its business. Consultant and the Company agree
they will not, during or subsequent to the Term of this Agreement, divulge,
furnish or make accessible to any person (other than with the written permission
of the other party) any Confidential Information of the other party.
 Confidential Information shall mean information that is not publicly known and
which the party intends to keep confidential and informs the other party of its
desire to keep confidential.





5




--------------------------------------------------------------------------------







Consultant acknowledges that pursuant to this Agreement Consultant may receive
confidential insider information about the Company. Consultant and any director,
manager officer, employee, agent or other person acting on its behalf agrees not
to disclose such information to anyone, including, but not limited to, the
Consultant affiliate’s family, friends, business associates or affiliates, until
such information has been approved for release by the Company and is released to
the general public. Consultant shall not use such confidential insider
information to arrange for or solicit to buy or sell shares of the Company
either directly or indirectly through any person, until such information has
been approved for release by the Company and is released to the general public.




9.

COMPLIANCE WITH LAW; INDEMNIFICATION 

a.

In connection with all services performed pursuant to this Agreement, Consultant
shall comply with all securities laws and regulations applicable to the Company
or Consultant, and all policies, rules and requirements of any exchange or
quotation system on which the shares of the Company trade. Consultant will not
engage in any transaction involving the offer or sale of securities of the
Company, and will not solicit or encourage any other party to engage in any
transaction involving the offer or sale of securities of the Company at any time
that the Consultant is in possession of material non-public information
concerning the Company.




b.

Consultant hereby covenants and agrees to indemnify the Company, its
stockholders, directors, officers, employees, affiliates, and agents and their
respective successors and assigns and to hold them harmless from and against any
and all losses, claims, liabilities, obligations, fines, penalties, damages and
expenses, including reasonable attorney’s fees incurred by any of them resulting
from or arising out of any action by Consultant which constitutes a violation of
any law or regulation or as a result of any misrepresentation or other breach of
this Agreement made by Consultant.




c.

The Company hereby covenants and agrees to indemnify Consultant, its
stockholders, directors, officers, employees, affiliates, and agents and their
respective successors and assigns and to hold them harmless from and against any
and all losses, claims, liabilities, obligations, fines, penalties, damages and
expenses, including reasonable attorney’s fees incurred by any of them resulting
from or arising out of any untrue statement of any material fact contained in
any registration statement, prospectus or report filed by the Company with the
U.S. Securities and Exchange Commission; or that arise out of or are based upon
the omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading or as a result of any
misrepresentation or other breach of this Agreement made by the Company.




10.

MISCELLANEOUS PROVISIONS

a.

Notices.  All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, to the party to be notified. Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier
(such as Federal Express or similar express delivery service), addressed as set
forth heretofore, or to such other  address as either party may designate, upon
at least ten (10) days' written notice, to the other party.  

b.

Time.  Time is of the essence of this Agreement.

c.

Presumption. This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.





6




--------------------------------------------------------------------------------







d.

Titles and Captions. All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.

e.

Pronouns and Plurals. All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural as the identity of
the Person or Persons may require.

f.

Further Action. The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.

g.

Savings Clause. If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.

h.

Assignment. This Agreement may not be assigned by either party hereto without
the written consent of the other, but shall be binding upon the successors of
the parties.

i.

Choice of Law. This Agreement shall be construed by and enforced in accordance
with the laws of the State of Georgia.

j.

Entire Agreement. This Agreement contains the entire understanding and agreement
among the parties. There are no other agreements, conditions or representations,
oral or written, express or implied, with regard thereto. This Agreement may be
amended only in writing signed by all parties.

k.

Waiver. A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

l.

Counterparts. This Agreement may be executed in duplicate counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same Agreement. In the event that the document is signed by one
party and faxed to another the parties agree that a faxed signature shall be
binding upon the parties to this agreement as though the signature was an
original.

m.

Successors. The provisions of this Agreement shall be binding upon all parties,
their successors and assigns.




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the day and year provided herein.




COMPANY:

 

CONSULTANT

MISTER GOODY, INC.

 

ACORN MANAGEMENT PARTNERS, L.L.C.

 

 

 

Title: President

 

Title: President

By:

/s/ Joel Arberman

 

By:

/s/ Gregory Lowe

 

SIGNATURE

 

 

SIGNATURE

 

JOEL ARBERMAN

 

 

GREGORY LOWE

 

PRINT NAME

 

 

PRINT NAME




Date: September 11, 2013





7


